398 Mich. 103 (1976)
247 N.W.2d 759
KERKSTRA
v.
DEPARTMENT OF STATE HIGHWAYS
Docket No. 57214, (Calendar No. 9).
Supreme Court of Michigan.
Argued May 5, 1976.
Decided December 7, 1976.
Hillman, Baxter & Hammond (by William S. Farr and Michael D. Wade) for plaintiff.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Louis J. Caruso and Francis J. Carrier, Assistants Attorney General, for defendant.
KAVANAGH, C.J.
Plaintiff brought suit for wrongful death arising out of an automobile accident which occurred on May 6, 1972. The complaint alleged negligent design, construction and maintenance of an intersection per MCLA 691.1402; MSA 3.996(102). The suit was brought under the authority of the Court of Claims Act. MCLA 600.6431; MSA 27A.6431.
Notice of intention to file a claim was filed on January 7, 1974, and the complaint was filed January 29, 1974.
The Court of Claims granted defendants' motion for accelerated judgment due to plaintiff's failure to comply with the one-year notice requirement of the Court of Claims Act. MCLA 600.6431(1); MSA 27A.6431(1).
The Court of Appeals reversed, based on its decision in Hobbs v Michigan State Highway Dept, *106 58 Mich App 189; 227 NW2d 286 (1975), in which it was held that the Court of Claims Act did not apply to cases brought under MCLA 691.1402; MSA 3.996(102). The Hobbs Court found that in such cases, the only notice requirement applicable was that included in MCLA 691.1404; MSA 3.996(104), but held that provision unconstitutional under Reich v State Highway Dept, 386 Mich 617; 194 NW2d 700 (1972). Accordingly, because the case was brought within the two-year statute of limitations period contained in MCLA 691.1411; MSA 3.996(111), the Court of Appeals held that it was timely.
We held today in Hobbs v Department of State Highways, 398 Mich 90; 247 NW2d 754 (1976), that the provisions of the governmental liability act, 1964 PA 170, MCLA 691.1402, MCLA 691.1411; MSA 3.996(102), MSA 3.996(111), control cases such as this, exclusive of the Court of Claims Act.
We also held that the rationale of Carver v McKernan, 390 Mich 96; 211 NW2d 24 (1973), applied, and we remanded to the Court of Claims to provide an opportunity for the state to show that it was prejudiced by the failure of the plaintiff to provide timely notice.
Accordingly, we affirm the ruling of the Court of Appeals in this case as well, and remand to the Court of Claims for further proceedings.
No costs, a public question.
WILLIAMS, LEVIN, and FITZGERALD, JJ., concurred with KAVANAGH, C.J.
COLEMAN, J.
Relying upon its decision in Hobbs v State Highway Dept, 58 Mich App 189; 227 NW2d 286 (1975), the Court of Appeals reversed a decision of the Court of Claims. 60 Mich App 761, 762; 231 NW2d 521 (1975). We have voted to *107 reverse the Hobbs decisions and vote to reverse this one. Plaintiff alternatively asks us to apply Carver v McKernan, 390 Mich 96; 211 NW2d 24 (1973), to these facts. We consider Carver to be an unwarranted intrusion into a legislative function and therefore overrule that decision.
James Kerkstra was killed in an automobile accident on May 6, 1972. The administrator of his estate filed a complaint in the Court of Claims on January 29, 1974, alleging that defendants were negligent in the operation of a traffic signal. The state moved for an accelerated judgment because the claim was not timely filed.
In an opinion filed June 3, 1974, the trial judge granted defendants' motion. The court said that "the same sovereign who may enjoy absolute immunity from negligent acts, may statutorily prescribe specific procedures and conditions under which he will consent to liability". The court found the legislative mandate to be "unmistakable" and required the filing of a claim within one year after it accrued. Defendants' motion was granted.
The Court of Appeals reversed on April 28, 1975. It noted that the "parties and the lower court proceeded on the assumption that the Court of Claims Act controlled". However, that Court said it "has recently held [in Hobbs] that under facts indistinguishable from those in the present case, the general highway statute * * * is controlling". Because the claim was filed within that act's statute of limitations, the accelerated judgment was reversed. 60 Mich App 762.
We have voted to reject Hobbs. We also vote to reject the test devised in Carver.
The Court was asked in Carver to decide "whether the notice requirement of * * * the Motor *108 Vehicle Accident Claims Fund Act is unconstitutional as violative of" due process and equal protection guarantees. Because the majority found "a legitimate purpose for the notice provision", they were "constrained to hold that" the notice provision "does not necessarily violate the constitution". However, the Court held that "only upon a showing of prejudice by failure to give such notice, may the claim against the fund be dismissed". 390 Mich 98, 100.
The majority also devised a standard to measure the constitutionality of notice provisions:
"[A] particular provision may still be constitutionally deficient. We must consider the time specified in the notice for an extremely short period may be unreasonable. What period is reasonable in part depends on what purpose the notice serves. Because we cannot say with certainty what purpose the Legislature had in mind in providing for this notice, we are not prepared to say that the six month period provided by this statute is unreasonable as a matter of law." 390 Mich 100.
Even if this test were accepted, plaintiff's claim would fail. In Hobbs, we said the notice provision "insures that the state will have a fair chance to defend any action". It permits prompt investigations and leads to informed decisions. The notice provision is a reasonable requirement.
We cannot, however, accept Carver's judicial amendment of legislation. Justice BRENNAN'S dissent in Carver said the "power to legislate necessarily includes the power to declare the boundaries of prohibited or required conduct". 390 Mich 102. In our case, plaintiff is able to proceed against the state only because the Legislature has elected in limited instances to lift the state's immunity. The *109 notice which the legislation requires (with which plaintiff did not comply) is reasonable.[1]
Since Carver, time of notice has become a blurred concept tailored to fit the moment. Bad law is often made in trying to accommodate a specific party. However, the law does not permit amendment of legislation by court edict.
Statutory notice provisions have become as gnats to be brushed aside. Much legislation has been "rewritten" to suit the Court's preference. The result is open-ended notice provisions wherever found, with a great variety of results. This uncertainty is aggravated by the recent trend to expand similarly our statutes of limitation. Justice BRENNAN'S dissent in Carver found "no justification for judicial legislation". 390 Mich 103. We agree.
The statute permitting suits such as plaintiff's says (MCLA 691.1410; MSA 3.996[110]) they shall be brought in the manner provided by the Court of Claims Act. That statute is authorized by Const 1963, art 9, § 22 which states "[p]rocedures for the examination and adjustment of claims against the state shall be prescribed by law". Plaintiff did not comply with the law.
There is no basis for the Court to add its own conditions to those provided by the Legislature. The requirements are reasonable. They are a legitimate legislative action. The Court should not impose Carver-type restrictions on them.
The Court of Appeals should be reversed and the decision of the Court of Claims reinstated.
LINDEMER and RYAN, JJ., concurred with COLEMAN, J.
NOTES
[1]  Also see the dissents in Komendera v American Bar & Cabinet Mfrs, 390 Mich 305, 319, 325; 212 NW2d 173 (1973), and West v Barton Malow Co, 394 Mich 334, 341; 230 NW2d 545 (1975). Komendera said we should not be "willing to assume amendatory legislative powers".